GIERKE, Judge
(concurring):
I agree with the principal opinion. I write separately only to articulate an additional rationale that led me to the conclusion that the evidence in this case is legally insufficient to support appellant’s conviction.
Appellant’s negligence was based on the allegation that he failed “to provide proper medical and/or psychiatric care” for his son from “on or about 20 April [the last time appellant’s 14 year-old son, Brad, was examined by a doctor] and continuing to 27 July 1988,” the date his son left appellant’s custody, such “failure” being the “proximate cause of” his son’s death. The Government’s theory was that appellant did not do the “right” thing which, in essence, would have required appellant to physically force his recalcitrant son to go to the hospital at some time prior to his son’s death. During her final argument, trial counsel told the members:
And ask yourselves, if this was your son, if he had gone from healthy to this, 40 pounds less in 3 months, what would you do? Would you let your son say, “I don’t want to go to the doctor”? I think what you’d do is tie him up and put him in the car and take him to the hospital and have him admitted. But even if you wouldn’t even go that far, you’d go to a doctor. You’d get some care for him.[1]
*440On appeal, the Government still contends that forced hospitalization would have saved appellant’s son’s life (or, at least, prolonged it temporarily), and implies that anything short of enlisting the assistance of health care professionals should be considered negligence under the circumstances.
I have no doubt that hospitalization may have at least prolonged the life of appellant’s son. However, in determining whether appellant was criminally negligent, the question is not whether a reasonable person should have determined that medical care was appropriate prior to the death of appellant’s son. Rather, the question is whether there was any evidence to prove that a reasonable person in appellant’s position would have recognized that at some time prior to his son’s scheduled appointment, the need for immediate medical intervention made forced hospitalization the only rational option. The evidence is uncontradicted that appellant attempted to persuade his son to seek medical help and was ultimately successful in convincing his son to have his mother schedule an appointment with a doctor in Kansas. More significantly, however, I believe that the evidence fails to establish that a reasonable person in appellant’s position would have known, prior to appellant’s son’s death, that immediate medical intervention was necessary. Accordingly, I concur that the evidence is legally insufficient to support appellant’s conviction.
A parent’s legal duty to provide medical assistance for his or her children is based upon the “inherent dependency of a child upon his parent to obtain medical aid, i.e., the incapacity of a child to evaluate his condition and summon aid by himself, supports imposition of such a duty upon the parent.” Commonwealth v. Konz, 498 Pa. 639, 450 A.2d 638, 641 (1982). Thus, when a parent knows or should know that his or her child needs immediate medical intervention, failure to act within a reasonable time to seek such aid may be a breach of that duty. Cf. Bergmann v. State, 486 N.E.2d 653 (Ind.App. 4 Dist.1985)(affirming reckless homicide conviction of parents who “treated” 9-month-old daughter who died of bacterial meningitis with prayers and fasting instead of seeking medical care).
On the other hand, consideration must be given to alternative courses of conduct available to a parent. “[P]arents are vested with a reasonable discretion in regard to when medical attention is needed for their children.” See Craig v. State, 220 Md. 590, 155 A.2d 684, 689 (1959). It follows then that, absent evidence that a reasonable person would recognize the need for immediate medical intervention, the decision to persuade rather than use force or trickery to get a reluctant adolescent to receive medical care is also within a parent’s discretion.
A conviction of negligent homicide requires proof that death resulted from the simple negligence of the accused. Para. 85b(4), Part IV, Manual for Courts-Martial, United States, 1984. Proof of simple negligence requires a showing that the accused failed to use “that degree of care [for] the safety of others which a reasonably careful person would have exercised under the same or similar circumstances.” Id.; United States v. Gordon, 31 MJ 30, 34 (CMA 1990). Such a person “is not necessarily a supercautious individual devoid of human frailties.” See Whitman v. W.T. Grant Company, 16 Utah 2d 81, 395 P.2d 918, 920 (1964). As the late Chief Justice Holmes once noted, a choice “may be mistaken and yet prudent.” Kane v. Worcester Consolidated Street Railway Co., 182 Mass. 201, 65 N.E. 54 (1902).
In the instant case, the doctor who examined appellant’s son on April 20 (Dr. Nadhiry) found his son to be “in good health” and saw “no need for immediate” medical “intervention” at the time. She admitted that she did not make a “definitive diagnosis” at the time that appellant’s son had “anorexia nervosa” but claimed to have made appellant and his son aware of the “problems” associated with anorexia after they discussed his son’s eating habits. However, she did not profess to be an *441expert on the disease and did not elaborate on the “problems” she discussed.
Appellant cannot be held criminally responsible for knowledge of medical risks which are neither readily apparent nor known to him. Cf. Fabritz v. Traurig, 583 F.2d 697, 698 (4th Cir.1978) (child-abuse conviction vacated where record lacked evidence indicating that mother had knowledge of fatal nature of 3-year-old daughter’s condition when she deferred seeking professional medical care for her). The mere fact that Dr. Nadhiry discussed the “problems” associated with a disease that she did not diagnose appellant’s son as having is hardly sufficient evidence to place appellant on notice of the future seriousness of his son’s need for medical care.
For example, there is no evidence in the instant case that Dr. Nadhiry explained that anorexics generally hide their weight loss and conceal their suicidal behavior, are able to eat and still lose weight by secretly vomiting, may stay alert and active right up to their death, or may suffer a quick and sudden death caused by a potassium deficiency related to the weight loss and vomiting. Also, there is no evidence that she told appellant to monitor his son’s weight loss or that, because the last phase of anorexia is generally short and terminates abruptly through heart failure, involuntary treatment might be necessary to save his life. Moreover, by asking appellant’s son to make a follow-up appointment in “three to four weeks,” Dr. Nadhiry did not indicate that she believed time was of the essence or that she was even alarmed by his son’s condition.2
No evidence established that, at any time during his stay with appellant, appellant’s son’s illness rendered him helpless and unable to summon aid by himself. Appellant’s son suffered from an unusual, long-term psychiatric eating disorder in which receptiveness to treatment was important for its cure. He resisted treatment while continuing to stay active. He attended school and performed routine activities that included mowing a friend’s lawn just 2 days before he left appellant.
While likely to become noticeable over a significant period of time, the steady weight loss of appellant’s son would be almost imperceptible on a daily basis, especially where the uncontradicted evidence indicates that his son attempted to hide his weight loss and deceive appellant about his eating habits. To say that appellant was negligent for failing to force his son to get medical care sooner than his scheduled appointment based on his son’s physical condition at the time of his death begs the question of how much sooner: after his son initially refused to get a follow-up examination?; after his son lost 20 more pounds?; 30 pounds?; 35V2 pounds? The negligence of an individual’s conduct (or lack of it) must be determined “in the light of the possibilities apparent to him at the time, and not by looking backward ‘with the wisdom born of the event.’ ” W. Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser and Keeton on The Law of Torts 170 (5th ed. 1984), quoting Cardozo, C.J., in Greene v. Sibley, Lindsay & Curr Co., 257 N.Y. 190, 177 N.E. 416 (1931). Once appellant was aware his son had an appointment to see a doctor upon his son’s return to Kansas, he had no apparent reason to force his son to seek medical treatment in New Jersey ahead of his scheduled appointment.3 To be sure, there was nothing magic about the fact that his son died of cardiac failure at *442the weight of 80 pounds. Uncontradicted evidence in the record indicated that, while anorexics may die suddenly after extreme weight loss, they may also live at much lower body weights than Brad’s without complication.
The evidence fails to establish when immediate medical intervention for appellant’s son would have become apparent to a reasonable parent while his son was in his custody. It assuredly was not necessary on 20 April; and by the time appellant’s son died, appellant had successfully persuaded him to see a doctor. Unfortunately, his son was scheduled one day too late. Accordingly, absent evidence that appellant was or should have been aware that immediate medical intervention was required sooner than his son’s doctor’s appointment, the mere happenstance of his son’s sudden death after a 40-pound weight loss cannot in hindsight establish that appellant was negligent for failure to more timely obtain professional assistance. Since I believe that simple negligence was not established in this case as a matter of law, I concur that appellant’s negligent homicide conviction cannot stand.

. As a general rule, it is improper for counsel to identify the “reasonable person” with members of the very jury which is to apply the reasonable person standard. See Beaumaster v. Crandall, 576 P.2d 988, 994-95 (Alaska 1978); Perry v. Fredette, 110 N.H. 114, 261 A.2d 431, 432 (1970). Although there was no objection, trial counsel’s suggestion that the members ask themselves what they would do with their own son advocated an incorrect legal standard. Cf. United States v. Shamberger, 1 MJ 377, 379 (CMA 1976)(ask-ing members to place themselves in position of victim’s relative invites them to improperly judge issue from a personal rather than objective perspective). Appellant’s decision to persuade rather than force his son to receive medical treatment may have been based in part on the unique circumstances facing him as the new guardian of a headstrong teenager whom he previously had not even seen for 7 years.


. Dr. Nadhiry testified that she "left it open” for appellant and his son to make a follow-up appointment, not because she did not care if they made the appointment (she did), but because his son was "unfriendly” and resistant to her and further counseling. She took a nonaggressive approach to gain his trust and confidence to get him to be receptive to further evaluation. Maybe not so coincidently, appellant took a similar approach to get his son to schedule an appointment to see a doctor.


. Even the mother of appellant’s son admitted that, although she was shocked by her son’s condition when she had picked him up at the airport in Kansas and moved up his appointment by several hours, she did not immediately force her son to go to the hospital before taking him to her house because she "didn’t honestly believe that he was going to die.”